DETAILED ACTION
	This office action is in response to the request for continuation filed on June 13, 2022 in application 17/079,020. 
	Claims 1-20 are presented for examination.   Claims 1, 8, 15 are amended. 
IDS submitted on October 23, 2020 was acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, 15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,831,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims are broader but otherwise recite similar limitations.
Current application 17/079,020
Patent 10,831,596
Claim 1 (frequency of event to perform remix)
Claim 1 (the  instance of the event is equate to the frequency of event, where the event is the instance where the frequency reached a predetermined amount)
Claim 2 (cross point array)
Claim 1 (two dimensional array)
Claim 3
Claim 1
Claim 4
Claim 1
Claim 5
Claim 1
Claim 6
Claim 6
Claim 8
Claim 1
Claim 9
Claim 1
Claim 10
Claim 1
Claim 11
Claim 1
Claim 12
Claim 1
Claim 13
Claim 6
Claim 15
Claim 1
Claim 17
Claim 1
Claim 19
Claim 1
Claim 20
Claim 6

*********************************
Claims 7, 14, 16 and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,831,596 in view of Jones et al. (US 2015/0347254). 
Current application 17/079,020
10,831,596 in view of Jones (2015/0347254)
Claim 7 (summary data structure using hashes to store summarized information)
10/831/596 claim 1 in view of (an error table data structure being a hash table (para. 21))
Claim 14 (summary data structure using hashes to store summarized information)
10/831/596 claim 1 in view of (an error table data structure being a hash table (para. 21))
Claim 16 (summary data structure using hashes to store summarized information)
10/831/596 claim 1 in view of (an error table data structure being a hash table (para. 21))
Claim 18 (summary data structure using hashes to store summarized information)
10/831/596 claim 1 in view of (an error table data structure being a hash table (para. 21))


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seng et al. (US 2007/0150774) in further view of Rothberg (US 7,562,282) in further view of Nazarian et al. (US 2010/0122146). 

In regard to claim 1, Seng et al. teach a system comprising:
a non-volatile memory (non-volatile memory, para. 45); and
a processing device (controller of the data storage system, para. 30), coupled to the non-volatile memory, the processing device to perform operations comprising:
identifying an instance of an event associated with error correcting code operations performed on a data block of the non-volatile memory (enhance error correcting process, fig. 8A, para. 39);
responsive to determining that the frequency of the event satisfies the threshold condition, performing a remix operation on the data block to change a logical to physical association of the data block from a first logical association to a second logical association (the second threshold level of correctable errors is a maximum level of correctable errors, such as a value of 30 correctable errors provided by the particular ECC scheme and size of redundancy.   If the process was successful, then YES, reallocate sector to a spare sector, fig. 8A, 822, para. 41).
Seng et al. does not explicitly teach subsequent to identifying the instance of the event, generating an entry for a record, wherein the entry is indicative of the instance of the event; determining whether a frequency of the event satisfies a threshold condition based on the record. 
Rothberg teach of a tracking an error counts/distribution where the frequency of occurrence in the error distribution exceeds the frequency threshold, whereas errors exceeding N are corrected using retry procedures vs ECC capability (fig. 4, col. 5 lines 29-50). 
It would have been obvious to modify the system of Seng et al. by adding Rothberg error threshold counters.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide different error correction capability (fig. 4, col. 3 lines 1-10). 
Seng et al. and Rothberg does not explicitly teach wherein the change of the logical to physical association from the first logical association to the second logical association logically redistributes one or more errors in the data block. 
Nazarian et al. teach of a swapping algorithm to a subset of the suspect bits to implement error correction where the swapping algorithm can change a logical association of each of the suspect bits (fig. 7, para. 69). 
It would have been obvious to modify the system of Seng et al. and Rothberg by adding Nazarian et al. error correction.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in minimizing a number of errors for simpler detection/correction algorithm (para. 65).

In regard to claim 2, Seng et al. teach the system of claim 1, wherein the non-volatile memory comprises a cross-point array of nonvolatile memory cells (a data track can have more than two interleaved sets of data sectors, fig. 5, para. 35).

In regard to claim 3, Seng et al. teach the system of claim 1, wherein identifying the instance of the event associated with error correcting code operations performed on the data block of the non-volatile memory, comprises:
performing a first tier of the error correcting code operations on the data block (run ECC at first threshold, fig. 8a, 810); and
determining that the first tier of the error correcting code operations on the data block is associated with an unsuccessful correction of an error of the data block (ECC successful in correcting all errors, NO, fig. 8A, 812, 816).

In regard to claim 4, Seng et al. teach the system of claim 3, wherein identifying the instance of the event associated with error correcting code operations performed on the data block of the non-volatile memory, further comprises 
performing a second tier of the error correcting code operations on the data block (run ECC at second threshold, fig. 8A, 818); and
determining that the second tier of the error correcting code operations on the data block is associated with a successful correction of the error of the data block (ECC successful in correcting all errors, YES, fig. 8A, 820, 822).

In regard to claim 8, Seng et al. teach a method comprising:
identifying an instance of an event associated with error correcting code operations performed on a data block of non-volatile memory (enhance error correcting process, fig. 8A, para. 39);
responsive to determining that the frequency of the event satisfies the threshold condition, performing, by a processing device, a remix operation on the data block to change a logical to physical association of the data block from a first logical association to a second logical association (the second threshold level of correctable errors is a maximum level of correctable errors, such as a value of 30 correctable errors provided by the particular ECC scheme and size of redundancy.   If the process was successful, then YES, reallocate sector to a spare sector, fig. 8A, 822, para. 41).
Seng et al. does not explicitly teach subsequent to identifying the instance of the event, generating an entry for a record, wherein the entry is indicative of the instance of the event; determining whether a frequency of the event satisfies a threshold condition based on the record. 
Rothberg teach of a tracking an error counts/distribution where the frequency of occurrence in the error distribution exceeds the frequency threshold, whereas errors exceeding N are corrected using retry procedures vs ECC capability (fig. 4, col. 5 lines 29-50). 
	Refer to claim 1 for motivational statement. 
Seng et al. and Rothberg does not explicitly teach wherein the change of the logical to physical association from the first logical association to the second logical association logically redistributes one or more errors in the data block. 
Nazarian et al. teach of a swapping algorithm to a subset of the suspect bits to implement error correction where the swapping algorithm can change a logical association of each of the suspect bits (fig. 7, para. 69). 
Refer to claim 1 for motivational statement. 

In regard to claim 9, Seng et al. teach the method of claim 8, wherein the non-volatile memory comprises a cross-point array of nonvolatile memory cells (a data track can have more than two interleaved sets of data sectors, fig. 5, para. 35).

In regard to claim 10, Seng et al. teach the method of claim 8, wherein identifying the instance of the event associated with error correcting code operations performed on the data block of the non-volatile memory, comprises: 
performing a first tier of the error correcting code operations on the data block (run ECC at first threshold, fig. 8a, 810); and
determining that the first tier of the error correcting code operations on the data block is associated with an unsuccessful correction of an error of the data block (ECC successful in correcting all errors, NO, fig. 8A, 812, 816).

In regard to claim 11, Seng et al. teach the method of claim 8, wherein identifying the instance of the event associated with error correcting code operations performed on the data block of the non-volatile memory, comprises: 
performing a second tier of the error correcting code operations on the data block (run ECC at second threshold, fig. 8A, 818); and
determining that the second tier of the error correcting code operations on the data block is associated with a successful correction of the error of the data block (ECC successful in correcting all errors, YES, fig. 8A, 820, 822).

In regard to claim 15, Seng et al. teach a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising:
identifying an instance of an event associated with error correcting code operations performed on a data block of non-volatile memory (enhance error correcting process, fig. 8A, para. 39);
responsive to determining that the frequency of the event satisfies the threshold condition, performing, by a processing device, a remix operation on the data block to change a logical to physical association of the data block from a first logical association to a second logical association (the second threshold level of correctable errors is a maximum level of correctable errors, such as a value of 30 correctable errors provided by the particular ECC scheme and size of redundancy.   If the process was successful, then YES, reallocate sector to a spare sector, fig. 8A, 822, para. 41).
Seng et al. does not explicitly teach subsequent to identifying the instance of the event, generating an entry for a record, wherein the entry is indicative of the instance of the event; determining whether a frequency of the event satisfies a threshold condition based on the record. 
Rothberg teach of a tracking an error counts/distribution where the frequency of occurrence in the error distribution exceeds the frequency threshold, whereas errors exceeding N are corrected using retry procedures vs ECC capability (fig. 4, col. 5 lines 29-50). 
Refer to claim 1 for motivational statement. 
Seng et al. and Rothberg does not explicitly teach wherein the change of the logical to physical association from the first logical association to the second logical association logically redistributes one or more errors in the data block. 
Nazarian et al. teach of a swapping algorithm to a subset of the suspect bits to implement error correction where the swapping algorithm can change a logical association of each of the suspect bits (fig. 7, para. 69). 
Refer to claim 1 for motivational statement.

In regard to claim 17, Seng et al. teach the non-transitory computer-readable storage medium of claim 15, wherein identifying the instance of the event associated with error correcting code operations performed on the data block of the non-volatile memory, comprises:
performing a first tier of the error correcting code operations on the data block (run ECC at first threshold, fig. 8a, 810); and
determining that the first tier of the error correcting code operations on the data block is associated with an unsuccessful correction of an error of the data block (ECC successful in correcting all errors, NO, fig. 8A, 812, 816).

In regard to claim 19. The non-transitory computer-readable storage medium of claim 15, wherein identifying the instance of the event associated with error correcting code operations performed on the data block of the non-volatile memory, comprises: 
performing a second tier of the error correcting code operations on the data block (run ECC at second threshold, fig. 8A, 818); and
determining that the second tier of the error correcting code operations on the data block is associated with a successful correction of the error of the data block (ECC successful in correcting all errors, YES, fig. 8A, 820, 822).

*************************************
Claims 5-6, 12-13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seng et al. (US 2007/0150774) in further view of Rothberg (US 7,562,282) in further view of Nazarian et al. (US 2010/0122146) in further view of Vakilinia et al. (US 2018/0167088). 

In regard to claim 5, Seng et al., Rothberg and Nazarian et al. does not explicitly teach the system of claim 3, wherein the first tier of the error correcting code operations comprises product code operations.
Vakilinia et al. teach of a hybrid block product code includes an encoding of a set of data into row and column codewords based on a mapping of the data into an array (para. 5).   BCH encoding scheme, generates a set of parity bits that are concatenated with the data to form a plurality of row and column codewords that are stored in a memory device, the codewords, when decoded, are capable of correcting a preselected number of errors introduced during store or transmission of the codewords.   An exclusive- OR (XOR) of the data values is calculated and encoded using a second BCH encoding capable of correcting a preselected number of errors, which may be different than the number of correctable errors in the row and column codewords.   After decoding the row and column codewords, residual errors clustered in a cell of the array remain, the corrected XOR data values from the decoded XOR codeword can then be used to generate the value that is otherwise uncorrectable (para. 24). 
It would have been obvious to modify the system of Seng et al., Rothberg and Nazarian et al. by adding Vakilinia et al. error correcting code.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would reducing the error floor in the presence of error patterns that are not corrected by BPC schemes alone (para. 5). 

In regard to claim 6, Seng et al., Rothberg and Nazarian et al. does not explicitly teach the system of claim 3, wherein identifying the instance of the event associated with error correcting code operations performed on the data block of the non-volatile memory, further comprises determining a locality of the error with respect to the first logical association; and determining the error is a stall pattern error based on the locality of the error.
Vakilinia et al. teach of a hybrid block product code includes an encoding of a set of data into row and column codewords based on a mapping of the data into an array (para. 5).   BCH encoding scheme, generates a set of parity bits that are concatenated with the data to form a plurality of row and column codewords that are stored in a memory device, the codewords, when decoded, are capable of correcting a preselected number of errors introduced during store or transmission of the codewords.   An exclusive- OR (XOR) of the data values is calculated and encoded using a second BCH encoding capable of correcting a preselected number of errors, which may be different than the number of correctable errors in the row and column codewords.   After decoding the row and column codewords, residual errors clustered in a cell of the array remain, the corrected XOR data values from the decoded XOR codeword can then be used to generate the value that is otherwise uncorrectable (para. 24).  
Refer to claim 5 for motivational statement. 

In regard to claim 12, Seng et al., Rothberg and Nazarian et al. does not explicitly teach the method of claim 8, wherein the first tier of the error correcting code operations comprises product code operations.
Vakilinia et al. teach of a hybrid block product code includes an encoding of a set of data into row and column codewords based on a mapping of the data into an array (para. 5).   BCH encoding scheme, generates a set of parity bits that are concatenated with the data to form a plurality of row and column codewords that are stored in a memory device, the codewords, when decoded, are capable of correcting a preselected number of errors introduced during store or transmission of the codewords.   An exclusive- OR (XOR) of the data values is calculated and encoded using a second BCH encoding capable of correcting a preselected number of errors, which may be different than the number of correctable errors in the row and column codewords.   After decoding the row and column codewords, residual errors clustered in a cell of the array remain, the corrected XOR data values from the decoded XOR codeword can then be used to generate the value that is otherwise uncorrectable (para. 24). 
Refer to claim 5 for motivational statement. 

In regard to claim 13, Seng et al., Rothberg and Nazarian et al. does not explicitly teach the method of claim 8, wherein identifying the instance of the event associated with error correcting code operations performed on the data block of the non-volatile memory, comprises: determining a locality of the error with respect to the first logical association; and determining the error is a stall pattern error based on the locality of the error.
Vakilinia et al. teach of a hybrid block product code includes an encoding of a set of data into row and column codewords based on a mapping of the data into an array (para. 5).   BCH encoding scheme, generates a set of parity bits that are concatenated with the data to form a plurality of row and column codewords that are stored in a memory device, the codewords, when decoded, are capable of correcting a preselected number of errors introduced during store or transmission of the codewords.   An exclusive- OR (XOR) of the data values is calculated and encoded using a second BCH encoding capable of correcting a preselected number of errors, which may be different than the number of correctable errors in the row and column codewords.   After decoding the row and column codewords, residual errors clustered in a cell of the array remain, the corrected XOR data values from the decoded XOR codeword can then be used to generate the value that is otherwise uncorrectable (para. 24).  
Refer to claim 5 for motivational statement. 

In regard to claim 16, Seng et al. teach the non-transitory computer-readable storage medium of claim 15, wherein the non-volatile memory comprises a cross-point array of non-volatile memory cells (a data track can have more than two interleaved sets of data sectors, fig. 5, para. 35).
Seng et al., Rothberg and Nazarian et al. does not explicitly teach wherein the first tier of the error correcting code operations comprises product code operations. 
Vakilinia et al. teach of a hybrid block product code includes an encoding of a set of data into row and column codewords based on a mapping of the data into an array (para. 5).   BCH encoding scheme, generates a set of parity bits that are concatenated with the data to form a plurality of row and column codewords that are stored in a memory device, the codewords, when decoded, are capable of correcting a preselected number of errors introduced during store or transmission of the codewords.   An exclusive- OR (XOR) of the data values is calculated and encoded using a second BCH encoding capable of correcting a preselected number of errors, which may be different than the number of correctable errors in the row and column codewords.   After decoding the row and column codewords, residual errors clustered in a cell of the array remain, the corrected XOR data values from the decoded XOR codeword can then be used to generate the value that is otherwise uncorrectable (para. 24). 
Refer to claim 5 for motivational statement. 

In regard to claim 20, Seng et al., Rothberg and Nazarian et al. does not explicitly teach the non-transitory computer-readable storage medium of claim 15, wherein identifying the instance of the event associated with error correcting code operations performed on the data block of the non-volatile memory, comprises: determining a locality of the error with respect to the first logical association; and determining the error is a stall pattern error based on the locality of the error.
Vakilinia et al. teach of a hybrid block product code includes an encoding of a set of data into row and column codewords based on a mapping of the data into an array (para. 5).   BCH encoding scheme, generates a set of parity bits that are concatenated with the data to form a plurality of row and column codewords that are stored in a memory device, the codewords, when decoded, are capable of correcting a preselected number of errors introduced during store or transmission of the codewords.   An exclusive- OR (XOR) of the data values is calculated and encoded using a second BCH encoding capable of correcting a preselected number of errors, which may be different than the number of correctable errors in the row and column codewords.   After decoding the row and column codewords, residual errors clustered in a cell of the array remain, the corrected XOR data values from the decoded XOR codeword can then be used to generate the value that is otherwise uncorrectable (para. 24).  
Refer to claim 5 for motivational statement. 

*******************************************
Claims 7, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seng et al. (US 2007/0150774) in further view of Rothberg (US 7,562,282) in further view of Nazarian et al. (US 2010/0122146) in further view of Jones et al. (US 2015/0347254). 

In regard to claim 7, Seng et al., Rothberg and Nazarian et al. does not explicitly teach the system of claim 1, wherein the record is a summary data structure using hashes to store summarized information.
Jones et al. teach of an error table data structure being a hash table (para. 21). 
It would have been obvious to modify the system of Seng et al., Rothberg and Nazarian et al. by adding Jones et al. memory error.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in storing and organizing errors related to memory that the operating system has observed (para. 21). 
In regard to claim 14, Seng et al., Rothberg and Nazarian et al. does not explicitly teach the method of claim 8, wherein the record is a summary data structure using hashes to store summarized information.
Jones et al. teach of an error table data structure being a hash table (para. 21). Refer to claim 7 for motivational statement. 

In regard to claim 18, Seng et al., Rothberg and Nazarian et al. does not explicitly teach the non-transitory computer-readable storage medium of claim 15, wherein the record is a summary data structure using hashes to store summarized information.
Jones et al. teach of an error table data structure being a hash table (para. 21). Refer to claim 7 for motivational statement. 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Lien et al. (US 2019/0294496) codeword with bit-flipping
Kang (US 2006/015618) determine defective area
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114    
Silicon Valley Regional Office
Loan.truong@uspto.gov